 Case 2:20-cv-00190-SMV-CG Document 11 Filed 04/21/20 Page 1 of 1 PageID #: 24



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

SIERRA ORTIZ,

              Plaintiff,
v.                                                              CV No. 20-190 SMV/CG

LAS CRUCES PUBLIC SCHOOLS, et al.,

              Defendants.

          ORDER VACATING RULE 16 AND INITIAL SCHEDULING ORDER

       THIS MATTER is before the Court on Defendant Patrick Howard’s Unopposed

Motion for Extension of Time to File Responsive Pleading to Plaintiff’s Original Complaint

(the “Motion”), (Doc. 9), filed April 17, 2020; and the Court’s Order Granting Defendant’s

Motion to Extend, (Doc. 10), filed April 20, 2020. In the Motion, Defendant explains he

has been working to hire counsel to represent him. (Doc. 9 at 2). After reviewing

Defendant’s Motion, the Court granted Defendant’s request for an extension and

permitted him until June 1, 2020, to file a responsive pleading to Plaintiff’s Complaint.

(Doc. 10 at 1).

       IT IS THEREFORE ORDERED that the Telephonic Rule 16 Scheduling

Conference, set for June 4, 2020, is hereby VACATED.

       IT IS FURTHER ORDERED that the Court’s Initial Scheduling Order, (Doc. 8), and

all accompanying deadlines, are VACATED. The Court will reset the Rule 16 Scheduling

Conference and enter a new Initial Scheduling Order after Defendant serves his answer.

       IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
